Smith, P. J.
(dissenting):
In the indemnity clause of this lease the defendant undertakes to protect the first party “ against [any liability that may occur on account of the provisions of the statute,- section ■ 39 of the Liquor Tax Law, or] any violation that may occur on account of any requirement or provision of said Liquor Tax Law, or otherwise. * ⅜ ⅜. ” The brackets are mine. The use of the words “that may occur” in the clause bracketed and in the subsequent clause would seem to designate the two clauses as disjunctive, so that the indemnity may be construed to protect the plaintiff “ against any violation that may occur on account of any requirement or provision of said Liquor Tax Law or otherwise.” This indemnity is as broad as- language' could well make it. Thé use of the words c ‘ or otherwise ” would seem to indicate the intention of the parties to give full protection to the landlord against any harm that might in any way come to him from a violation of the Liquor Tax Law. Aggnming for the argument that ordinarily such a provision would apply simply to the. law as it existed- at the time the contract was made, nevertheless the nature of the business which was to be carried on, the careful supervision of ■ that business by the State, and generally the broad provisions of the indemnity, indicate to my mind an intention to give full protection from injury from whatsoever source arising out of the *33violation of.that law, whether in the incurring of penalties therein prescribed or thereafter inserted. ''By reason of the fault of this sub-tenant of the defendant the plaintiff has, without fault on his part, lost the rent of his place for a year, and the courts should not by a strict construction of the contract deny to him the relief which it seems to me was fairly included within its terms..